                  Case 20-10695-RAM      Doc 48     Filed 06/21/21      Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

In re: Mirna Trejos                                         Case No: 20-10695-RAM
                                                            Chapter 13
      Debtor.
____________________/

  DEBTOR’S MOTION FOR APPROVAL TO SELL THE HOMESTEAD PROPERTY
                        AND EXEMPT FUNDS

         COMES NOW the Debtor, Mirna Trejos, by and through the undersigned counsel, files

this Motion for Approval to Sell the Homestead Property and Exempt Funds, and in support

thereof states:

    1.      This case was filed under Chapter 13 on January 17, 2020.

    2.      The Debtor’s Second Amended Plan was confirmed on July 24, 2020.

    3.      The Debtor has fully exempted her paid off homestead property located at 661 NE

         164th Terrace North Miami Beach, FL 33162-6214.

    4.      The time period to object to exemptions has expired.

    5.      The Debtor has a prospective purchaser and has drafted a preliminary settlement

         statement to sell her exempted homestead property (attached as Exhibit “A”).

    6.      The Debtor is currently looking and has the intention to purchase another homestead

         property in the future.

    7.      The Debtor will also keep the funds apart and separate for the sole purpose of

         purchasing another homestead.

         WHEREFORE the Debtor respectfully requests that this Court grant this Motion, allow
              Case 20-10695-RAM          Doc 48     Filed 06/21/21     Page 2 of 2




the Debtor to sell her fully exempted homestead property, allow her to retain and exempt all

proceeds for the purpose of purchasing another homestead property in the future, and grant such

further relief as this Court may deem just and equitable.

                                CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the foregoing was served electronically via
ECF to: Nancy N. Neidich, Trustee, and via U.S. Mail to all creditors on the service list.


       I hereby certify that I am admitted to the Bar of the United States District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to practice
in this Court set forth in Local Rule 2090-1(A).
                                      Respectfully Submitted:

                                      ROBERT SANCHEZ, P.A.
                                      Attorney for Debtor
                                      355 W 49th Street
                                      Hialeah, FL 33013
                                      Tel. (305) 687-8008

                                      By:/s/Robert Sanchez_________________
                                          Robert Sanchez, Esq., FBN#0442161
